United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-3120
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Matthew L. Hanson,                     *
                                       *      [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: August 28, 2007
                                Filed: September 14, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Matthew L. Hanson (Hanson) appeals the 144-month sentence the district court1
imposed after granting the government’s post-judgment Federal Rule of Criminal
Procedure 35(b) motion to reduce Hanson’s sentence based on substantial assistance.
Hanson’s counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing Hanson’s extensive cooperation warranted
a 50% sentence reduction rather than the 20% reduction the district court applied.
Counsel’s argument is unavailing. See United States v. Coppedge, 135 F.3d 598, 599

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
(8th Cir. 1998) (per curiam) (holding a challenge to the extent of a sentence reduction
upon the government’s Rule 35(b) motion was unreviewable because the appeal was
not based on any criteria listed in 18 U.S.C. § 3742(a)); United States v. Haskins, 479
F.3d 955, 957 (8th Cir. 2007) (per curiam) (concluding the court lacks jurisdiction to
consider the reasonableness of a sentence following a Rule 35(b) reduction, because
United States v. Booker, 543 U.S. 220 (2005), did not expand § 3742(a) to include
appellate review of discretionary sentencing reductions).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. We grant counsel’s motion to withdraw,
and we affirm.
                       ______________________________




                                          -2-